Order, Supreme Court, Bronx County (Joseph J. Dawson, J.), entered on or about May 8, 2006, which denied defendant’s motion to be resentenced under the 2005 Drug Law Reform Act, unanimously affirmed.
Section 1 of the Drug Law Reform Act (L 2005, ch 643) provides, in pertinent part, that the court should grant a resentencing application “unless substantial justice dictates that the application should be denied.” We find that the court properly recognized the degree of discretion it possessed (compare People v Arana, 32 AD3d 305 [2006]), and providently exercised it. Defendant had a significant role in a large-scale narcotics trafficking operation, absconded after making a substantial cash bail, and was apprehended two years later under an assumed name. Under the circumstances, his evidence of rehabilitation while incarcerated was insignificant in light of the factors militating against resentencing (see People v Salcedo, 40 AD3d 356, 357 [2007], lv dismissed 9 NY3d 850 [2007]). Concur—Lippman, P.J., Andrias, Marlow, Buckley and Catterson, JJ.